 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDMillwrights'Local 2232, United Brotherhood of Carpenters andJoiners of America,AFL-CIO,and District Council of Houstonand Vicinity,United Brotherhood of Carpenters and Joinersof America,AFL-CIOand United Brotherhood of Carpentersand Joiners of America,AFL-CIO [Farnsworth&Chambers,Inc.]and W.W.Legg.Case No. 39-CB-165.December 4,1958*DECISION AND ORDEROn July 12, 1957, Trial Examiner A. Bruce Hunt issued his In-termediate Report in the above-entitled proceeding, finding that theRespondents Local 2232 and District Council had engaged in andwere engaging in certain unfair labor practices and recommendingthat they cease and desist therefrom and take certain affirmativeaction as set forth in the copy of the Intermediate Report attachedhereto.The Trial Examiner also found that Respondent Interna-tional had not engaged in any unfair labor practices and that Re-spondents Local 2232 and District Council had not engaged in cer-tain other unfair labor practices alleged in the complaint and recom-mended dismissal of those allegations. Thereafter, the General Coun-selfiled exceptions to the Intermediate Report and a supportingbrief.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner, with the following additions andmodifications.1.Responsibility of the International:The Trial Examiner foundthat as the International was not a party to the contract and has hadno connection with the closed-shop hiring practices engaged in bythe other respondents, there is no basis for holding the Internationalresponsible.The General Counsel excepts to this finding on theground that, as the International's laws were so designed as to bringabout these unlawful hiring practices, the International must shareresponsibility for such practices together with Local 2232 and Dis-trict Council.We find merit in this exception.The. International's constitution, which sets forth the "fundamentalprinciples, policies and objects of the organization," makes it abun-dantly clear that members of the United Brotherhood and its con-stituent bodies are expected and required to conduct themselves inaccordance with certain basic principles. Thus, the constitution pro-claims that local unions and members of the United Brotherhood are"subject to its laws and usages ..." (sec. 1, par. A), and that, while122 NLRB No. 41. MILLWRIGHTS' LOCAL 2232301local unionsand district councils shall have the power to make by-lawsand traderules,they shall "in no way conflict with the Consti-tution and Laws of the United Brotherhood, and must be approvedby the First General Vice President before becoming law . . ." (sec.25, par. A;see also sec. 6,par. C). The constitution further vests theInternational with the power to establish and charter local unionsand district councils, and declares that the International's "mandatesmustbe observed and obeyed at all times" (sec. 6, par. A). To compelobedience to the International's mandates and compliance on the partof local unions and district councils with these basic principles, theconstitutionreservesto the International the right to take over thegovernment of any local union or district council whose affairs are"conducted in sucha manner asto be a menace to the welfare of theInternational body" (sec. 6, par. D) ; and to the general presidentthe power, subject to an appeal to the general executive board, tosuspend any local union or district council for "willfully or directlyviolating the Constitution, Laws, or principles" of the UnitedBrotherhood (sec. 10, par. F).Among the basic principles or policies set forth in the constitu-tion there is a provision which requires that "members . . . who be-come foremen,must comply with the union rules and hire none butmembers of the United Brotherhood" (sec. 42, par. U). This state-ment of policy was reiterated and further implemented in the bylawsand trade rules of the other Respondents (Bylaws of the DistrictCouncil, pp. 9-10; Bylaws of Local 2232, sections 12-28, inclusive;andWorking Conditions of Local 2232, sec. 7). Therefore, whenLocal 2232 and District Council entered into a contract with theAssociation requiring its member-employers to designate from theunion millwrights, millwright union foremen, and a millwright uniongeneral foreman,' a situation was created in which the application ofthe constitutional provision requiring union foremen to hire none butmembers of the United Brotherhood became mandatory. Because ofthe International's control and supervision over its constituent bodies,Local 2232 and District Council had no choice but to require theunion foremen designated by the Company to hire only millwrightswho were members of Local 2232, thus creating closed-shop condi-tionson the Company's project.2 Indeed, Business Agent Rushing of1The Working Conditions of Local 2232 Incorporated in the contract as an integralpart thereof provide, in effect, that if an employer employs two or more millwrights,one millwright must be designated as millwright foreman with the sole authority to hireand fire millwrights under him.And Business Agent Rushing testified that whereverWorking Conditions refer to "millwright foremen" or"millwright general foreman" theparties to the contract intended them to mean"millwright union foremen" and "mill-wright union general foreman."2 Enterprise Industrial Piping Company,117 NLRB 995,where the Board found theunion responsible for the closed-shop conditions maintained by a member foreman whoin hiring men was bound to comply with its laws and hire none but union members ingood standing;Booth and Flinn Company,120 NLRB 545. 302DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal 2232 testified that in the performance of his duties as businessagent he is guided by the constitution, which he swore to uphold,and that on the jobs where foremen are members of Local 2232 hetries to see that such foremen live up to their obligations as outlinedin the constitution and bylaws.In these circumstances, we find that, in establishing the unlawfulhiring practices on the projects of members of the Association, where-by millwright foremen who were members of Local 2232 were re-quired to hire none but members of that local, the representatives ofLocal 2232 and District Council were complying with the mandateof the International, from which they could not deviate, and thattherefore they were acting in a dual capacity as agents of both Local2232 and District Council and of the International. We find, accord-ingly, that the International shares the responsibility for the unlaw-ful hiring practices herein found, together with Local 2232 andDistrict Council.32.Reimbursement of dues and the 2-percent working assessments.-We find, contrary to the Trial Examiner, that the Respondents, byrequiring the payment of dues and 2-percent working assessment byallmembers whom they referred to the Company's project pursuantto the unlawful hiring arrangement, violated Section 8(b) (1) (A)and (2) of the Act; and that in accordance with our decision in theBrown-Oldscase 4 it will effectuate the policies of the Act to directthe reimbursement of all the dues and 2-percent working assessmentsso collected by the Respondents.As already stated the record shows, and the Trial Examiner sofound, that the Company by its contract in effect obligated itself tohire as millwright foremen only members of Local 2232, and dele-gated to its millwright foremen the exclusive authority to hire underthem at its Phillips Chemical project, and that, as members of Local2232, these millwright foremen were, by the international constitu-tion and the bylaws of the District Council and Local 2232, requiredto hire, and did hire, at this project only millwrights in good stand-ing who were referred by the local. In so delegating the authority tohire to millwright foremen in these circumstances, the Company,in effect, agreed to operate through millwright foremen under aclosed-shop agreement which is prohibited by the Act."The record further shows that the payment of dues and the work-ing assessments by members of Local 2232 was required as a condi-Alexander-Staford,Corporation,118 NLRB79; International Typographical Union,et at.(American Newspaper Publishers Association),104 NLRB 806.eUnited Associationof Journeymen &Apprentices of Plumbing and Pipefitting Indus-try, etc.(J. G. Brown-E.F. Olds Plumbing & Heating Corporation),115 NLRB 594.6 See cases cited in footnote 2. MILLWRIGHTS' LOCAL 2 2 3 2303tion of referral to the Company's job. The constitution of the Inter-national provides that all fines imposed and assessments shall stand.against the member "as regular dues" and must be duly paid to en-title the member to any rights and privileges of the United Brother-hood (Constitution sec. 55, par. H). And the bylaws of DistrictCouncil require that "all members must have a current quarterlyworking card with the current month dues paidto work on job" (p.11, par. 6; see also Bylaws of Local 2232, sec. 38). Business AgentRushing testified in this connection that the working assessment hadto be paid before dues were accepted by the local. Other laws ofthe Respondents provide for policing of the requirement that allmembers referred to the job be in possession of a currently paid work-ing card. Thus, the millwright foreman is required to direct the mill-wright, referred to the job, to the steward "for the purpose of havingthemember's working card and referral slip checked before the-member is eligible to work on his job." The steward, in turn, is re-quired to examine the working card and the referral slip of theman before permitting him to work on the job. (Bylaws of DistrictCouncil, p. 9, par. 3; p. 10, par. 1; also Bylaws of Local 2232, secs.38, 39, and 40.)It thus appears that under the Respondent's laws the payment ofthe dues and assessments was an indispensable condition to obtain-ing a quarterly working card, that the working card had to be cur-rently paid up, and that an applicant would not be referred to a job.and permitted to work unless he was in possession of such a card.Under these circumstances, and in view of the delegation by theCompany of the authority to hire to millwright foremen, who areagents of Local 2232, we find that the payment of dues and the 2percent working assessments was required as a condition of employ-ment on the Company's Phillips Chemical job.We further find that in view of the closed-shop conditions existingon the Company's project, under which no member of Local 2232could be referred to the job and employed unless he kept his duesand working assessments currently paid and was in possession of a.quarterly working card, no specific proof of coercion would be neces-collected.6Accordingly, to expunge the illegal effect of the unfairlabor practices, we will direct the reimbursement of all dues andassessments collected from members of Local 2232 whom it referredto the Company's project, provided that our order herein will notbe construed as requiring the reimbursement of any such dues anct0 Brown-Oldscase,supra. 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDassessmentscollectedmore than 6 months prior to the date of theamended charge. As it is notclearfrom the record that the Respond-ents exacted the payment of dues and working assessments frommembersreferred to employers other than the Company underexactly the same conditionsas onthe Company's project, we will notextend this remedy to employees of other employers.3.The Trial Examiner found that Local 2232 violated Section8(b) (2) and (1) of the Act by insisting that its members who workas supervisors shall hire only through the union hall. The GeneralCounsel excepts (1) to the Trial Examiner's failure to find morebroadly, as alleged in the complaint, that the Respondents violatedSection 8(b) (1) (A) and (2) also by maintaining and enforcing adiscriminatory hiring practice, whereby millwrights are hired ex-clusively through Local 2232, which refers only its members in goodstanding; and (2) to his failure to recommend to the Board a broadcease-and-desist order restraining the Respondents from engagingin such discriminatory hiring practices not only on the Company'sproject but also on projects of other employers within the jurisdic-tion of Local 2232. Since, as already indicated, the record containsample evidence of such unlawful hiring practices, we find that theRespondents, by performing, maintaining, or otherwise giving effectto such unlawful hiring arrangement or practices, violated Section8(b) (1) (A) and (2) of the Act. As the record further indicates thatthe Respondents engaged in such practices not only on the Company'sproject, but also on the projects of other employers,? we will alsodirect the Respondents, in accordance with our well-established prac-tice," to cease and desist from engaging in such unfair labor practicesnot only on the Company's project, butalso on projectsof other em-ployers within the jurisdiction of Local 2232, over whom the Boardwould assume jurisdiction.4.Back pay to Legg:The General Counsel excepts to the TrialExaminer's finding thatsinceLegg refrained from requesting a re-ferral slip fromBusinessAgent Rushing on January 2, although7Rushing, business agent of Local 2232, testified that on "union"jobs of other em-ployers within the jurisdiction of Local 2232,the local would have the Employer designatea foreman,a member of the local,who would be bound by the constitution of the Inter-nationaland thebylaws of Local 2232 and the District Council to hire none but unionmillwrights referred by the local; that there are at least three big construction jobs inthe area which are "union"jobs; and that a "union" job is the one where,ifmillwrightsare engaged,the company would not be employing anyone but a millwright foreman, whois a member of Local 2232.General Counsel'switness Spiers testified without contra-diction that,while working as millwright foreman at Tellepsen Construction Company,which is a member of the Houston chapter ofthe A.G.C. and a party to the aforesaidcontract with the Respondents,he and GeneralMillwrightForeman Legg,both membersof Local 2232,followed the same hiring practice as at Farnsworth&Chambers, Inc.8 Enterprise Industrial Piping Company,117 NLRB 995;The Great Atlantic and PacificTea Company,117 NLRB 1542;andThe MarleyCompany,117NLRB 107. MILLWRIGHTS' LOCAL 2 2 3 2305Legg would have received it, an award of back pay to Legg wouldnot effectuate the policies of the Act. We find merit in the GeneralCounsel's exception. As Legg, but for Foreman Wilhelm's unlawfulrequirement that he obtain a referral slip from Local 2232 beforecommencing employment with the Company, would have begun hisemployment the next morning, January 2, rather than on January 3,we do not regard Legg's failure to speak to Rushing on January 2,particularly in view of his other efforts to secure such referral fromRushing's secretary, as such a circumstance as would relieve the Re-spondents from their obligation to recompense Legg for the conse-quences of their unlawful. conduct. Accordingly, we will direct theRespondents jointly and severally to make Legg whole for the lossof pay he may have suffered as a result of discrimination againsthim by paying to him a sum of money which he would have nor-mally earned on January 2 on the Company's job.ORDERUpon the entire record in the case and pursuant to Section 10(c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that Millwrights' Local 2232, District Councilof Houston and Vicinity, and United Brotherhood of Carpenters andJoiners of America, AFL-CIO, their officers, representatives, andagents, shall :1.Cease and desist from :(a)Performing, maintaining, or otherwise giving effect to anyemployment arrangement or practice with Farnsworth & Chambers,Inc., Tellepsen Construction Company, or any other employer withinthe territorial jurisdiction of Local 2232, over whom the Boardwould assertjurisdiction, which requires membership in or clearanceby Local 2232 as a condition of employment, except as authorizedby Section 8(a) (3) of the Act.(b)Requiring any of their members, who are or who become em-ployed in supervisory capacities by employers within the territorialjurisdiction of Respondent Local 2232 over whom the Board wouldassert jurisdiction, to hire only persons who are referred for employ-ment by Local 2232.(c) In any other manner causing or attempting to cause an em-ployer over whom the Board would assert jurisdiction to discrimi-nate against employees or applicants for employment in violationof Section 8(a) (3) of the Act.(d) In any other manner restraining or coercing employees of,or applicantsfor employment with, Farnsworth & Chambers, Inc.,505395-59-vol. 122-21 306DECISIONSOF NATIONALLABOR RELATIONS BOARDTellepsen Construction Company, or any other employer within theterritorial jurisdiction of Respondent Local 2232, over whom theBoard would assert jurisdiction, in the exercise of their rights guar-anteed by Section 7 of the Act, except to the extent that such rightsmay be affected by an agreement in conformity with Section 8(a) (3)of the Act.2.Take the ' following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Make whole W. W. Legg for any loss of pay he may havesuffered as a result of the discrimination against him in the mannerset forth in paragraph numbered 4 of this Decision.(b)Reimburse all millwrights employed by Farnsworth & Cham-bers, Inc., at the Phillips Chemical project in the full amount of anydues unlawfully collected from them pursuant to the Respondents'unlawful hiring arrangement or practice with Farnsworth & Cham-bers, Inc., provided, however, that this Order shall not be construedas requiring reimbursement for any such dues collected more than 6months prior to the date of the amended charge herein.(c)Reimburse all millwrights employed by Farnsworth & Cham-bers, Inc., at its Phillips Chemical project for any workingassess-ments collectedfrom them pursuant to the Respondents' unlawfulhiring arrangement or practice with Farnsworth & Chambers, Inc.,provided, however, that this Order shall not be construed as requir-ing reimbursement for any such assessments collected more than 6months prior to the date of the amended charge herein.(d)Post in conspicuous places in business offices and meetinghalls of Local 2232 and the District Council in Houston, Texas, andwherever notices to members are customarily posted, copies of thenotice attached hereto marked "Appendix." 9 Copies of said notice,to be furnished by the Regional Director for the Sixteenth Region,shall, after being duly signed by these Respondents, be posted bythem immediately upon receipt thereof, and maintained by them forat least sixty (60) consecutive days thereafter. Reasonable steps shallbe taken by these Respondents to insure that said notices are notaltered, defaced, or covered by any other material.(e)Promptly after receipt of copies of said notice from saidRegional Director, return such copies, duly signed, to him for posting,if Farnsworth & Chambers, Inc., be willing, at that employer's opera-tions at the Phillips Chemical project in Houston, Texas.OIn the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." MILLWRIGHTS' LOCAL 2 2 3 2307(f)File with.said Regional Director,within ten(10) days fromdate of this Order, a written report setting forth in detail the stepswhich have been taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissed insofar asit alleges that any Respondent engaged in unfair labor practices withrespect,to Dumas Spiers,and delayin. givinga referral slip to W. W.Legg.MEMBER RODGERS took no part in the consideration of the aboveDecision and Order.APPENDIXNOTICE TO ALL OUR OFFICERS, AGENTS, REPRESENTATIVES AND MEM-BERS AND TO ALL EMPLOYEES OF FARNSWORTH & CHAMBERS, INC.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, you are notified that :WE WILL NOT 'perform, 'maintain, or otherwise give effect toany employment arrangement or practice with Farnsworth &Ch"ambers, Inc., Tellepsen Construction Company, or any otheremployer within the jurisdiction of Local 2232, over whom theBoard would assert jurisdiction, which requires membership in,or clearance by, Local 2232 as a condition of employment, exceptas authorized by Section 8 (a) (3) of the Act.WE WILL NOT require any of our members, who are or who be-come employed in supervisory capacities by employers overwhom the Board would assert jurisdiction, to hire only personswho are referred for employment by Local 2232.WE WILL NOT in any other manner cause, or attempt to cause,an employer over whom the Board would assert jurisdiction todiscriminate against employees or applicants for employmentin violation of Section 8(a) (3) of the Act.WE WILL NOT in any other manner restrain or coerce employeesof, or applicants for employment with, Farnsworth & Chambers,Inc., or any other employer over whom the Board would assertjurisdiction, in the exercise of the rights guaranteed in Section7 of the Act, except to the extent that such rights may be af-fected by an agreement in conformity with Section 8(a) (3) ofthe Act.WE WILL make W. W. Legg whole for any loss of pay he mayhave suffered as a result of the discrimination against him, as setforth in the Order. 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL reimburse all millwrights employed by Farnsworth &Chambers, Inc., for any dues and assessments collected fromthem pursuant to our unlawful hiring arrangement or practicewith that Company as set forth in the Order.AfILLWRIGIITS'LOCAL 2232, UNITEDBROTHERHOOD OF CARPENTERS ANDJOINERS OF AMERICA, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)DISTRICT COUNCIL OF HOIISTON ANDVICINITY,UNITED BROTHERHOODOF CARPENTERS AND JOINERS OFAMERICA, AFL-CIO,Labor Organization.Dated----------------By---=---------------------------------(Representative)(Title)UNITED BROTHERHOOD OF CARPEN-TERS AND JOINERS OF AMERICA,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASECharges having been duly filed, a complaint and notice of hearing" thereon havingbeen issued and served by the General Counsel, and an answer having been filedby the Respondents,' a hearing involving allegations of unfair labor practices inviolation of the National Labor Relations Act, 61 Stat. 136, herein called the Act,by the Respondents, was held upon due notice at Houston, Texas, on April 9, 10,and 11, 1957, before the duly designated Trial Examiner.The allegations insubstance are that: (a) On January 2, 1957, the Respondents caused, and at-tempted to cause, Farnsworth & Chambers, Inc., an employer, herein called theCompany, to refuse temporarily to hire W. W. Legg and D. R. Spiers for thereason that said individuals were unable to obtain job referral slips from theRespondent, and/or for reasons other than the failure of said individuals to tenderperiodic dues and initiation fees; (b) since August 20, 1956, the Respondentsentered into,maintained,performed, and enforced an agreement, understandingand/or practicewith the Company and other employers which "set up and oper-ated" closed shops and/or other illegal employment conditions; (c) since August20, 1956, the Respondents enforced and gave effect "to certain specified provisionsof their constitution and bylaws which implemented and enforced the closed shopand otherillegal employment conditions; (d) since July 3, 1956, Local 2232 hasrequireditsmemberswho were referred by it to construction jobs to. pay Local2232 a "working or wage assessment" of 2 percent; and that the Respondents'These threelabor organizations are herein called, respectively, Local 2232, theCouncil,and the International, and collectively they are called the Respondents. MILLWRIGHTS' LOCAL 2232309thereby violatedSection 8(b)(1)(A) and (2) of the Act. All partieswere repre-sented bycounsel orpro se,and were afforded full opportunity to be heard, toexamine and cross-examine witnesses, to introduce evidence pertinent to theissues,to argue orally upon the record and to file briefs and proposedfindings and con-clusions.The Respondents' motions to dismiss, made at the close of thehearingand taken under advisement by me, are disposed of in accordance with the deter-minations below.Upon the entire record in the case and from my observation of thewitnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYFarnsworth & Chambers, Inc., a Delaware corporation, has itsmainoffice inHouston, Texas, and is engaged in general construction work in 40 States.Duringthe 12-month period immediately preceding the hearing, the Company's businessexceeded $50,000,000, of which more than $10,000,000 representedservices ren-dered to concerns engaged in commerce.Additional millions represented servicesperformed for the U.S. Government.There is no dispute, and I find, that theCompany is engaged in commerce within the meaning of the Act.II.THE RESPONDENTSUnited Brotherhood of Carpenters and Joiners of America, AFL-CIO, hereincalled the International, has its offices in Indianapolis, Ind.Millwrights' Local2232 and District Council of Houston and Vicinity, both with offices in Houston,Tex., are affiliates of the International, and Local 2232 is also an affiliate of theDistrictCouncil.All three Respondents are labor organizations.III.THE UNFAIR LABOR PRACTICESThe subject matters of this case are four: (1) the contract which governs theemployment of millwrights at the Company's construction projects in certain coun-ties in Texas, (2) various provisions of the Respondent's constitution and bylaws,(3) the delay which W. W. Legg and Dumar Spiers experienced in receiving jobreferral. slips from Local 2232 for employment with the Company, and (4) a2-percent assessment which Local 2232 receives from the wages of its memberswho work on construction projects.We shall consider these subjects in that order.A. The contractOn July 14, 1955, Local 2232 and the Council entered into a collective laboragreement with Construction Employers Association of Texas, herein called theAssociation, and Houston Chapter of Associated General Contractors of America,Inc.,herein called A.G.C., which fixes certain wages, hours, and working condi-tions of millwrights who were, and who would become, employed by membersof the Association and A.G.C. in various counties in Texas.The expiration dateof the contract is March 31, 1958.The contract providesinter alia:In order to economically and efficiently serve the building public it is im-portant to have experienced and skilled workmen.Contractors subject to thisagreement recognize that Local Union No. 2232 is a source of such skilledmanpower, and will, therefore, use it as a source when in need of Mill-wrights.The Union [Local 2232 and the Council]agreesthatwhen Con-tractors subject to this agreement request mechanics, it will exert every effortto supply skilled Millwrights.The contract also provides for the employment of general millwright foremenand millwright foremen under specified circumstances, with the provision that thelatter "shall have the sole authority to hire and fire men under them," and itprovides too for the employment of millwright stewards who, although employedby management,are designatedby Local 2232'sbusiness agent.According to the testimony of A.G.C.'s labor relations manager, in bargainingfor the contract A.G.C. represented approximately 70 activemembers and 84associatemembers,but he did not know the number of members who employmillwrights.One of the contractors which utilizes millwrights and which is boundby the contract is the Company. Insofar as the record discloses,however, fewof the 154 members of A.G.C. and none of the members of the Association haveemployed millwrights during the life of the contract,and W. L. Rushing,business 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDagent of Local 2232, testified that, insofar as he could recall, only 3 of A.G.C.'sactivemembers had called upon him for millwrights during a year preceding thedate of the hearing.2Rushing testified also that some of those employers utilizemembers of other crafts to perform millwright work.Neither A.G.C. nor theAssociation is a party to this proceeding and neither was served with a copy ofthe complaint.The Company, although served with a copy, is not named in thatdocument as a party and did not participate in the hearing.The General Counseldid not place in issue the validity of the contract.3B. The Respondents' constitution and lawsNumerous provisions of the constitution and laws of the International and thebylaws of the Council and Local 2232 are set forth in the complaint.The com-plete documents are a part of the record. It is unnecessary, however, to reciteparticular provisions.It suffices to say that the provisions, insofar as pertinenthere, collectively are designed to restrict employment opportunities to members ingood standing.Certain provisions are applicable to members who work as fore-men and who are supervisory employees within the meaning of the Act, restrictingthem to hiring only members in good standing.Referral slips of members to jobvacancies are required, and the job stewards participate in enforcement of theprovisions.Local 2232 does not maintain hiring lists or other systems of rotation of mem-bers for the purpose of spreading available jobs.Frequently, and perhaps in mostinstances, the foreman or foremen on a project will call Local 2232's office, hereincalled the union hall, and request that it refer a particular man or men who areknown to the foreman to be qualified to fill the vacancies. If a foreman doesnot designate a particular man, BusinessAgentRushing will seek to locate amember who is unemployed and who possesses the necessary qualifications forthe job, first inquiring of members in the union hall whether they are interested.In some instances a foreman,before calling the union hall, will communicatedirectlywith a member and offer employment.Allmembers, whether notifiedof the job vacancies by a foreman or by the business agent, are required toobtain referral slips from Local 2232 before reporting to work.C. Local 2232's delay in referring Legg and Spiersfor employmentby the Company .At times material, the Company was engaged on a construction project forPhillipsChemical Company at Houston, Texas.At an undisclosed date, the Com-pany hired Claude Dailey, a member of Local 2232,as general millwright fore-man and it asked Rushing to supply Dailey with "some men."One of the mill-wrights who was hired is C. A. Wilhelm, also a member of Local 2232, andduring July 1956, Wilhelm was promoted to the position of millwright foreman.The millwright steward on the job at times material was J. S. Wells, Jr., whoworked as a millwright.The record does not disclose any instance when a non-member of Local 2232 applied to the Company for employment as a millwrightor applied to Local 2232 for referral to such employment,and all millwrightswho worked on the project were members of that Respondent.The procedureby which the Company hired millwrights was for Dailey to agree with Wilhelmor another millwright foreman upon the number of men to be hired.Generallythey also agreed upon the particular man or men whom they desired.ThereafterDailey or a foreman gave Wells a list of the men, and Wells called the unionhall and placed orders for them.During the evening of January 1, 1957, Legg, a member in good standing ofLocal 2232, telephoned Wilhelm and asked for a job with the Company.Wilhelmtold him that there was a vacancy and that Wilhelm "was pretty certain" thathe could be hired.Legg suggested that Wilhelm clear the matter with Dailey the2 A.G.C.'s labor relations manager is also named Rushing, but the use of thatsurnameherein is a reference to Local 2232's business agent.3 Although the complaint speaks of "an agreement, understanding and/or practice,"the validity of the written contract was not litigated.Not only is there an absence ofessential parties(Consolidated Edison Co. of New York, Inc. v. N.L.R.B.,305 U.S. 197),but early in the hearing counsel for the General Counsel stated that he did not believethat the contract "by its own terms on its face" provided for a closed shop or otherunlawfulemployment conditions and that "generally speaking" it was his position thatinvalid employment practices have arisen under the contract, not that any portion ofthe contract is invalid. MILLWRIGHTS' LOCAL 2232311next day and then call the union hall where Legg would be waiting?On Janu-ary 2, about 7:45 a.m., Legg called the hall and talked with Margaret Ellington,secretary to Rushing.He asked if a call had been received for his services andshe responded, "Not to my knowledge." Legg said that he would be at the hallshortly.5Soon after 8 o'clock Wilhelm cleared with Dailey the matter of employ-ing Legg.Although Dailey was not a witness and Wilhelm did not testify con-cerning employment of Spiers, a member in good standing of Local 2232, theyapparently discussed that matter also, following whichWilhelm toldWells, theSteward, to call the union hall and request referral of the two men.6At or before9 o'clock,Wellsmade the call and talked with Rushing, asking that Legg andSpiers be given referral slips to the job "today or tomorrow." 7About 9 o'clock,Legg arrived at the hall and asked Ellington if there had been a call for him.She replied that she did not know of one.Rushing had been on vacation sinceshortly before Christmas, and January 2 was a busy day for him.Ellington, theonly other paid employee of Local 2232, was not fully experienced in her job,having been employed on November 26, 1956, and her inexperience coupled withRushing's tasks on that day account in part for Local 2232's delay in giving Leggand Spiers referral to the jobs.As we shall see, the delay as to Legg is alsopartly accounted for by his failure to speak to Rushing when an opportunity waspresented about 11 o'clock.Sometime after Wells' call to Rushing, Rushing told Ellington to contact Leggand Spiers "and get them out to the Farnsworth-Chambers job," as he testified,or simply to contact them, as she testified.She informed Rushing that Legg hadbeen in the hall and had said to her that he would return that afternoon. Elling-ton telephoned Legg's home and was informed by Mrs. Legg that he was at thehall but the record does not disclose what, if any, efforts she made to contactSpiers.Spiers was at the union hall that morning and he andLeggtalked.Legg toldSpiers of his conversation with Wilhelm on the preceding evening when he hadsought employment, and he said to Spiers that he would telephone General Fore-man Dailey and request employment for Spiers.8As noted, Wells already hadasked Local 2232 to refer Spiers, but Spiers was unaware that there was employ-ment available for him with the Company and, as he testified, he did not talkwith Ellington or seek a referral slip that morning.The record contains a sharp conflict concerning whether Rushing was at theunion hall between 9 and 11 o'clock that morning.Legg testified that Rushingwas not at his desk.9 Spiers testified that he looked in the window to Rushing'si Both Legg and Wilhelm were witnesses for the General Counsel.5 Ellington testified for the Respondents and there is some conflict between her testi-mony and that of Legg. She impressed me as having endeavored honestly to state thetruth and I find no reason to discredit her testimony.The findings concerning herconversation with Legg are based upon it.On the other hand, according to Legg, hedid not ask Ellington if there had been a call for his services, but asked instead ifRushing had arrived at the union hall, and she answered in the negative, following whichhe said that he would arrive at the hall "after awhile."As will appear, there is reasonto discredit Legg's testimony.OWells. a witness for the General Counsel, testified that Wilhelm told him to call theunion hall and place an order for Legg and Spiers, that Dailey had approved their hire.4There is a conflict at this point in the testimony of witnesses for the General Counsel.The contract described above provides in section 11(a) :A millwright reporting for work on his first day of employment shall receive afull day's pay, weather permitting, provided that lie reports for work at the timeand place ordered, otherwise lie shall be paid only for the hours worked.Wilhelm testified that lie told Wells to call the union hall and have Legg referred foremployment that day.On the other hand, Wells testified that, when Wilhelm told himto call the hall, lie pointed out to Wilhelm that the Company objected to having a manreferred after the beginning of the workday because of having to pay the man for a fullday's work, that it was the Company's practice to have men report for work on the dayafter a call to the ball, and that Wilhelm then said that Wells should request thereferrals for "today or tomorrow."s The findings concerning Legg's conversation with Spiers are based upon the latter'stestimony.Legg did not testify concerning it.9In connection with one event at the union hall on the morning of January 2, notrecited herein, Legg testified that he "could be a little confused because . . . [he] wasjust a little bit upset" for the reason that "mighty near every time . . . [lie] changed 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDoffice and that Rushing was not there.On the other hand, Rushing and Ellingtontestified that Rushing was there.This conflict need not be resolved because,according to Legg's testimony, about 11 o'clock he saw Rushing.The Council'soffice is across a corridor from the union hall.Sometime that morning Rushingwas in the Council's office for a brief period.When he came out he spoke withConard Marsh, president of Local 2232, who had assumed some of Rushing'sduties during the latter's vacation and who was waiting to talk with Rushing.Rushing asked Marsh to return the next day because it was doubtful that Rushingwould have time to talk with him earlier.Rushing then left the hall for the dayto attend to matters elsewhere.Rushing testified credibly that he did not observeanyone with Marsh and that he has substantially no vision in his left eye, evenwith the use of glasses.Legg, however, according to his testimony, was a fewfeet away, having been talking with Marsh.10Rushing, not having seen Legg, didnot speak to him. Legg, although he saw Rushing and although, so he testified,only "a few minutes" earlier Ellington had told him that he would have to seeRushing about the referral, did not speak to Rushing. Instead, Legg embarkedupon action intended to secure the job without a referral slip.During the early afternoon of that day, according toLegg,he telephoned thelocal office of the Board and talked with a person whom he identified by namebut not by position, if any, with the Board.liLegg testified further that, uponthe instruction of that person, he went to the jobsite. Spiers also went there andthey had separate conversations with Steward Wells in which Wells pointed outto each of them that Local 2232's bylaws prohibit solicitation of employment atjobsites.Wells also said to Legg that he would have to report the infraction.Legg said that he had been "instructed by NLRB to come out here." Legg askedWells to accompany him to the job superintendent, but Wells declined to go be-cause he had "no business with the superintendent" and was simply carrying outhis "duties as a steward." 12Following their separate conversations withWells,Legg called upon the Company's job superintendent, one Remsburg, and Spiersreturned to the union hall where he spent the afternoon awaiting Rushing's return.13Remsburg was not a witness.According to Legg, he explained to Remsburg thatthere had been a call to the union hall for his services but that he had notreceived a referral slip, and he asked Remsburg for employment.Legg testifiedfurther that he did not recall "just exactly how everything happened" at that point,that there "was kind of a stir-up there for a little while," that Remsburg "didn'tknow what to say," and that Legg made another telephone call to the individualat the Board's local office, following which he returned to Remsburg and wasoffered employment.By this time, according to Legg, it was about 3 o'clockin the afternoon and Remsburg directed an unidentified person to put Legg on thejobs . . . [he] had trouble getting" a referral slip and that on January 2 when hearrived at the union hall he "just knew" that he would not receive a referral slip. Seefootnote 17.10Legg testified that he was standing on Rushing's right.As noted, it is Rushingsleft eye which has greatly impaired vision.Nevertheless, the record does not furnish abasis for discrediting Rushing's testimony that he did not see Legg or for finding thatRushing sought or desired to delay or prevent Legg's employment by the Company."According to Legg, he has been a member of the International for 11 years and has"talked to the NLRB off and on for years" and "would get in contact with them anyplace . . . [lie] could," but the instant proceeding represents the first time that he was"ever able to make a case out of it.""'There is a conflict in the testimony of the General Counsel's witnesses, Wells, Legg,and Spiers, concerning Wells' remarks.The findings above are based upon Wells' testi-mony.On the other hand, Legg testified that Wells said that Legg would be fined $10 forthe infraction, and Spiers testified that Wells said that Wells could fine Spiers $10 for theinfraction.Local 2232's bylaws provide for a fine of $10 under certain circumstanceswhere a member solicits employment at a jobsite, but the steward cannotlevyit.I donot believe that Wells, in the conversation with Legg, forecast that Legg would be fined,or that Wells, in the conversation with Spiers, professed to be empowered to assess thefine.Moreover, no charge or fine was made against Legg or Spiers.13 As noted above, Rushing did not return to the union hall that afternoon. Spierstestified that upon his return there he asked Ellington, Rushing's secretary, if there hadbeen a call for him and that she responded in the affirmative, saying also that she couldnot give him the referral slip, that Rushing "would have to do that." Ellington, whohad been employed by Local 2232 little more than a month, testified that on January 2she would not have known either Spiers or Legg by sight and that she had no recollec-tion of having talked with Spiers on that day. MILLWRIGHTS' LOCAL 2232313payroll but the hiring process was not completed by the end of working hoursthat day.Duringthe evening of that day, Steward Wells telephoned Rushing and inquiredwhether Rushing had given referral slips to Legg and Spiers, and Rushing repliedthat he had told Ellington to do so. Wells then said that something was wrongbecause both men had been on the jobsite without referral slips, and Rushing saidthat he did not understand and that he would look into the matter.Thereupon,Rushingtelephoned Legg and asked whether Legg had received a referral slip.Legg answered in the negative.Rushing apologized, saying also that he had toldEllington to give a referral slip to Legg and that one was available, but Leggresponded that he had been hired, that he did not need the slip, and that he wouldnot go tothe union hall to receive it.On January 3, when work began at 8 o'clock, Legg reported to the jobsite with-out areferral slip and was put to work by Wilhelm.About the same time, Spierswent tothe unionhall where he talked with Rushing and Ellington. It developedthat Ellington had not understood in her conversation with Rushing on the pre-ceding day that she was to fill out referral slips for Legg and Spiers, and sheapologizedto Spiers.He was given a referral slip for himself and another forLegg, both of which he promptly took to the jobsite where he went to work.14After Legg completed work on January 3, he went to the Board's local officewhere he filed the initial charge in this proceeding.Both Legg and Spiers con-tinued intheir employment with the Company until it was terminated undercircumstancesnot here material.At the time of the hearing, Legg was employedas generalforeman, and Spiers was employed as Millwright foreman, on a con-struction project for another employer.According to Legg, membership in Local2232 is a requirement for persons holding those positions.During March 1957,when Legg telephoned the union hall to request the referral of millwrights, hetalked with Ellington.She took his request and then apologized for the mistakeof 2 months earlier, saying that she would relay the request to Rushing and thatshe hoped that Legg understood that referral slips were the responsibility ofRushing.Legg answered that it "was quite all right, that . . . [the incident in-volving him had been] an error and it happened in the best of . . . families." isD. Conclusions concerning the Respondents' laws and practices and the referralof Legg and SpiersWith respect to the delayin issuanceof referral slips to Legg and Spiers, therecord dictates the conclusions that the cause was a combination of three factors:(1) Rushingwas unusually busy on January 2 because of work which had accumu-lated during his vacation, (2) Ellington was not thoroughly familiar with theoperations of the office, and (3) Legg's failure to speak with Rushing when Leggwas standingnearby while Rushing spoke with Marsh during the morning ofJanuary 2, at which time Legg easily could have requested a referral slip andwhen, according to his own testimony, only a few minutes earlier Ellington hadtold him to speak with Rushing about it. In particular, the record does not war-rant a finding that Rushing or Ellington sought to delay Legg's or Spiers' employ-ment by the Company. Those two men were members in good standing of Local2232 and there is no evidence that Rushing or Ellington had any motive forseekingto hinder such employment.16Legg himself testified that since becominga member of Local 2232 about 1954 he always had been in good standing andthat he did not know the reason for the delay in issuing a referral slip for him.17"Ellington testified that prior to January 2 she had prepared referral slips only atRushing's direction, that on that date she was not acquainted with the qualifications ofLocal 2232's various members, that neither before nor after that date had she preparedsuch slips on her own initiative, and that it was not her responsibility to decide uponthe issuance of such slips.18 The findings concerning this conversation are based upon Ellington's testimony.Onthe other hand, Legg testified that he imagined that he had talked with Ellingtonseveral times since January 2 but that he could not recall that she had spoken of theincident of that date or that she had apologized."There is no evidence that a representative of any Respondent disapproved of Legg'svisits to Regional Offices of the Board, as set out in footnote 11, or indeed that a repre-sentative even knew of the visits.14There is unreliable testimony by Legg concerning his dissatisfaction with Local 2232.He testified that in the several years of his membership in that Respondent he had heldabout 30 jobs, that he had been referred to all of them except the one with the Company,but that "on quite a few" of the jobs, in fact on "mighty near" all of them, there'had 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith respect to the third factor above, when considered in the light of Legg'sactions and testimony,the inference is warranted that Legg was less interested inreceiving a referral slip that he was in having a situation develop which wouldwarrant the filing of a charge against Local 2232. See footnote 11. I concludethat there was no effort on January 2 by Rushing or Ellington to avoid or delaygiving referral slips to Legg and Spiers and that the Company's requests for theirreferralwere handled with reasonable promptness under the circumstances of theday.I conclude also that Legg would have received a referral slip from Rushingifhe had spoken to Rushing on the morning of January 2, when Rushing wasengaged in conversation with Marsh,and that Legg's failure to speak to Rushingprecludes a finding that any of the Respondents,by the delay in issuing a referralslip for Legg,caused or attempted to cause the Company to discriminate againsthim in violation of the Act.Moreover,since Spiers did not apply to the Com-pany for employment on January 2, it cannot be said that the Company wouldhave refused to him him without a referral slip.18These conclusions do not dis-pose of the matter in favor of the Respondents,however.As we have seen,Wilhelm and other millwright foremen were entrusted by the Company with ex-clusive authority to hire millwrights at the Company'swork on the Phillips Chemi-cal project.They were given that authority by a provision in the contract, andin exercising it they acted as representatives of management.Their conduct assuch representatives is not alleged herein as an unfair labor practice.They alsoacted under direction of Local 2232 in that they were required as members of thatlocal to hire only millwrights who were referred by the union hall.As we haveseen too, those foremen complied with that requirement and all of the Company'smillwrights on the project were members in good standing of Local 2232.Thecircumstances that no nonmember applied to a millwright foreman for employ-ment or to Local 2232 for referral does not alter the fact that an invalid hiringpractice exists whereby millwrights are hired exclusively through Local 2232, whichrefers only its members in good standing.Local 2232,by its successful insistencethat its members who work as supervisors shall hire only through its union hall,thereby violated Section 8(b)(2) and(1)(A) of the Act.The Council,which isa party to the contract under which the hiring practice was established and whichexercises a substantial measure of control over Local 2232 by virtue of its super-vision of Local 2232'sbusiness agent, Rushing,19 thereby shares responsibility forthe hiring practice and likewise has violated Section 8(b)(2) and(1)(A).Onthe other hand,the International is not a party to that contract and, insofar asthe record discloses, has had no connection with the events recited above.Thefacts that Local 2232 and the Council are affiliates of the International and thatthe International has certain rules which are designed to bring about hiring prac-tices of the nature described will not alone support a finding that the Internationalhas engaged in the unfair labor practices found herein.Cf.W. T.Smith LumberCompany,116 NLRB 507.With respect to Legg and Spiers, it has been found that Local 2232's delay ingiving them referral slips was not an unfair labor practice.Since, however, Leggapplied for employment to Wilhelm and was required to seek referral throughLocal 2232 under the invalid hiring practice,that requirement constitutes a viola-tion of Section 8(b)(2) and(1)(A) of the Act.On the other hand, Spiers didnot apply for employment to the Company and, for the reasons related above,itcannot be said that on January 2, had he applied,a representative of theCompany would have required him to seek referral as a condition precedent toemployment.I conclude that there was no unfair labor practice as to Spiers.been delays in receiving referral slips, and that he "couldn'tname" all the occasionswhen there had been delays.Legg named only one such alleged occasion,and he testifiedthat it occurred in December 1956.On the other hand, the Respondents assert thatthat particular job became available to Legg during January 1957,after lie had begunwork for the Company, and they produced telegrams hearing the purported signature ofthe prospective employer to establish their contention.The Respondents assert too thatthat employer's request for Legg's services was handled properly.Additional evidencein this connection need not be recited and the conflict need not be resolved.This is sobecause, as related,the record will not support a finding that any representative of theRespondents sought to treat Legg differently from other members.IsAs appears herein,when Spiers went to the jobsite on January 2, he talked withStewardWells.Ile did not talk with any supervisory employee or representative ofmanagement.Moreover,since Legg was hired when he talked with Remsburg on thatday, Icannot conclude that an application for employment by Spiers to the Companywould have been rejected.19Rushing is under the supervision of the Council's business manager. MILLWRIGHTS' LOCAL 2232E. Local2232's2-percent assessment on members' wages315At undisclosed times after the formation of Local 2232, there were special assess-ments of a fixed number of dollars upon each member.Dissatisfaction followedbecause the assessments applied to unemployed members as well as to those atwork. In order to correct the situation and to obtain needed revenue,an assess-ment of one-half of 1 percent was voted to apply to the gross earnings of eachmember.Sometime later the amount of the assessment was raised to 1 percentand still later,in or about December 1955,itwas raised to 2 percent.The actionwas by a vote of the membership.In that month or earlier,the assessment waslimited to members who worked on construction jobs, while those on maintenancejobs became exempt because they did not earn as much as the former 20 Theassessment is payable quarterly and the funds derived therefrom are used to defraythe operating expensesof Local 2232,themonthly dues having been insufficient.About 2 weeks before the hearing, at a membership meeting, a motion was ap-proved to abolish theassessment,but the officers of Local 2232, with approvalof the membership,referred to the International the question whether the ruleshad been followed in taking the vote.At the time of the hearing, the Interna-tional had not passed upon the quesetion and the assessment was still in effect.The complaint alleges that since July 3, 1956, Local 2232 has violated Section8(b) (1) (A)and (2)of the Act by requiring the payment of the assessment byallmembers whom it referred to the Company's construction project.In supportof his contention, the General Counsel relies uponJ.S. Brown-E. F. Olds Plumb-ing & Heating Corporation,115 NLRB 594.He asserts correctly that the assess-ment is in addition to the members'monthly dues,but he asserts too that theassessment is outside the scope of the term"periodic dues...uniformly requiredas a condition of acquiring or retaining membership"as that term is used inSection 8(b)(2) and in a proviso to Section 8(a)(3) of the Act.He assertsfurther that the proviso to Section 8 (b) (1) (A),which permits a labor organiza-tion to prescribe its own rules for the retention of membership,isof no effect here.The burden is upon the General Counsel to show that the assessment does notrepresent"periodic dues ... uniformly required"(N.L.R.B. v. Bakery&Confec-tioneryWorkersInternationalUnion,245 F. 2d 211 (C.A. 3)).The assessment's"primary purpose is.to create revenue"(Great Atlantic & Pacific Tea Com-pany,110 NLRB 918), it is payable"periodicly,"and it is uniformly required ofallmembers who work on construction projects.Nevertheless,the assessment isoutside the scope of the term "periodic dues" for reasons recited inAnacondaCopper Mining Company,110 NLRB 1925. The GeneralCounsel's contentionrespecting the assessment must fall for other reasons,however.This is so because(1) there is no evidence that any member failed to pay the assessment voluntarily,and thus no evidence that anyone was denied referral for having failed to pay it(Bakery and Confectionery Workers' etc. (National Biscuit Company),115 NLRB1542, 1568-69), and (2) the Company did not make payment ofthe assessmenta condition of employment by including a provision therefor in the contract.Forthese reasons the assessment has not breached Section 8(b)(1)(A) or (2) of theAct, and is protected by the proviso to Section 8(b)(1)(A).Minneapolis Starand Tribune Company,109 NLRB 727; see also the discussion inNassau andSuffolk Contractors' Association, Inc.,118 NLRB 174.Brown-Olds,cited by theGeneral Counsel, is inapposite because there the contract made payment of theassessment a condition of employment.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activitiesof theRespondents set forth in section III, above,to the extentfound to have been unlawful, occurring in connection with the operations of theCompany described in section I, above, have a close,intimate,and substantialrelation to trade,traffic,and commerce among the several States and tend to leadto 'labor disputes burdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that certain Respondents have engaged in unfair labor practices,I shall recommend that they cease and desist therefrom and that they take affirma-tive action designed to effectuate the policies of the Act.Although I have found20 Rushing testified that when the assessment began It was applicable to maintenanceworkers also,ifhe recalled correctly,but that itwas later made inapplicable to them.The monthly dues reflect the lower earnings of maintenance men, such dues being $3.50for them and$5 forconstruction workers. 316DECISIONS OF NATIONALLABOR RELATIONS BOARDthat certain Respondents violated Section 8(b)(1) (A)and (2)in connection withthe requirement that Legg seek referralthrough Local2232,any back pay forLegg would amount at most to remuneration for 1 day'swork.Under the cir-cumstances set forth wherein Leggrefrained from requesting a referral slip ofRushing, although Legg would have receivedit,I believe that an award of backpay to Legg would not effectuate the policies of the Act.During the hearing the General Counseloffered evidence respecting the hiringpractices of certain employers who are not namedin the complaint and with whomLocal 2232 has contractual relations.After appropriateobjections,the evidencewas excluded upon the ground that the General Counsel hadnot shown that thoseemployers were engaged in commerce.The GeneralCounsel thereupon madeseveral offers of proof.Subsequently I reversed my ruling tothe extent that Iwould receive evidence concerning the hiring practices of employerswho are rep-resented in collective bargaining by themanagement-signatories to the contractdescribed in section III, A, above, but the evidence was notoffered again. In anyevent,my recommendations below would not be broadened if the record estab-lished that the hiring practices herein described are followedby other employers,the Council, and Local 2232 in the area in which Local 2232functions.Upon the basis of the above findings of fact and upon the entirerecord in thecase, I make the following:CONCLUSIONS OF LAW1.Theoperationsof the Companyconstitutetrade,traffic,and commerce amongthe severalStates within the meaning of Section 2(6) and(7) of the Act.2.TheRespondents are labor organizations within the meaning of Section 2(5)of the Act.3.By causing and attempting to cause the Company to discriminate againstemployees in violation of Section 8(a)(3) of theAct, Local 2232and the Councilhave engaged in unfair labor practices within the meaning of Section 8(b)(2)thereof.4.By restraining and coercing employees in the exercise of the rights guaran-teed in Section7 of the Act, Local 2232and the Council have engaged in unfairlabor practiceswithin the meaning of Section 8(b) (1) (A) thereof.5.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.6.TheInternational has not engaged in unfair labor practices as alleged in thecomplaint.7.Except bytheir requirement affecting the conduct of millwright foremenemployed bytheCompany,Local 2232and the Council have not engaged inunfair labor practices as alleged in the complaint.[Recommendations omitted from publication.]C. F. Baker & Co.,Inc.andInternational Union,United Auto-mobile,Aircraft&Agricultural ImplementWorkers ofAmerica(UAW), AFL-CIO, Petitioner.Case No. 1-RC-5306.December 4, 1958DECISION AND DIRECTIONPursuant to a stipulation for certification upon consent election, anelection by secret ballot was conducted under the directionand super-vision of the Regional Director for the First Region, on August 29,1958, among certain employees of the Employer. At the conclusionof the election, a tally of ballots was furnished the parties. The tallyshows that, of the approximately 41 voters, 40 cast ballots, of which,18 were for the.Petitioner, 17 were against the Petitioner, and 5 werechallenged.122 NLRB No. 47.